              Case: 4:18-cv-01739-SPM Doc. #: 1-1 Filed: 10/12/18 Page: 1 of 9 PageID #: 7
   ~            IN THE 22ND JUDICIAL CIRCUIT, CITY OF ST LOUIS, MISSOURI

Judge or Division:                                                 Case Number: 1822-CC11098
MICHAEL KELLAN MULLEN
Plaintiff/Petitioner:                                              Plaintiffs/Petitioner's Attorney/Address
ELMORE BIBBS                                                       PETER P FIORE JR.                              Sh, O~                 Z0169
                                                                   904 SOUTH 4TH STREET

                                vs.                                ST LOUIS MO 63102                                       /FFS ~ Fr~
Defendant/Respondent:                                              Court Address:                                                           `
LIBERTY MUTUAL INSURANCE COMPANY                                   CIVIL COURTS BUILDINv
                                                                   10 N TUCKER BLVD
Nature of Suit:
                                                                   SAINT LOUIS, MO 63101                                           Date File Stam
CC Breach of Contract
                                                            Summons in Civil Case
 The State of Missouri to: LIBERTY MUTUAL INSURANCE COMPANY
                                     Alias:
 CSC LAWYERS INC SERVICE CO                                                                            COLE COUNTY, MO
 221 BOLIVAR
 JEFFERSON CITY, MO 65101
      COURT SEAL OF         You are summoned to appear before this                  court and to file your pleading to the petition, a
           RTO~             copy of which is attached, and to serve a               copy of your pleading upon the attorney for
         L)
                        N             plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                _e      o             exclusive of the day of service. If you fail to file your pleading, judgment by default may
                                      be taken against you for the relief demanded in the petition.

        CITYOFSTLOU/S
                                            August 29, 2018
                                                    Date                                                        Clerk
                                         Further Information:
                                                                Sheriff's or Server's Return
    Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
    I certify that I have served the above summons by: (check one)
       ❑ delivering a copy of the summons and a copy of the petition to the defendant/respondent.
       ❑ leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
                                                                        , a person of the defendant's/respondent's family over the age of
           15 years who permanently resides with the defendant/respondent.
       ❑ (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
                                                                    (name)                                                         (title).
       ❑ other:

       Served at                                                                                                                          (address)
    in                                               (County/City of St. Louis), MO, on                             (date) at             _ (time).



                       Printed Name of Sheriff or Server                                              Signature of Sheriff or Server
                                   Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on                                                 (date).
              (Seal)
                                    My commission expires:
                                                                          Date                                      Notary Public

  Sheriff's Fees, if applicable
  Summons
  Non Est
  SherifYs Deputy Salary
  Supplemental Surcharge             $         10.00
  Mileage                            $                                 miles @$.           per mile)                                                  S
  Total                              $
   A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
   classes of suits, see Supreme Court Rule 54.




OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 18SMCC-14612                   1 of 1           Civil Procedure Form No. 1; Rules 54.01 — 54.05,
                                                                                                   54.13, and 54.20; 506.120 — 506.140, and 506.150 RSMo
                                                                                                                           EXHIBIT A
       Case: 4:18-cv-01739-SPM Doc. #: 1-1 Filed: 10/12/18 Page: 2 of 9 PageID #: 8
Document Service
Liberty Mutual Insurance Co C/O Csc Lawyers Inc                            Date Received
Serv Co - Commercial/Business, Document Service                            09/ 12/2018
301 W High St, Jefferson City, Mo
St. Louis City Cc 1822-Cc11098 () Civil - Summons
Plaintiff: Elmore Bibbs
Defendant: Liberty Mutual Insurance Co                                        Return By
                                                                             09/28/2018

Place of Employment:
Served by                                                    Date
                                                             Time




                                                                         EXHIBIT A
                    Case: 4:18-cv-01739-SPM Doc. #: 1-1 Filed: 10/12/18 Page: 3 of 9 PageID #: 9
{    ~4               IN THE 22ND JUDICIAL CIRCUIT, CITY OF ST LOUIS, MISSOURI

    Judge or Division:                                                  Case Number: 1822-CC11098
    MICHAEL KELLAN MULLEN
    Plaintiff/Petitioner:                                               Plaintiff's/Petitioner's Attorney/Address
    ELMORE BIBBS                                                        PETER P FIORE JR.
                                                                        904 SOUTH 4TH STREET
                                                                        SUITE 302
                                                                  vs.   ST LOUIS, MO 63102
    Defendant/Respondent:                                               Court Address:
    LIBERTY MUTUAL INSURANCE COMPANY                                    CIVIL COURTS BUILDING
                                                                        10 N TUCKER BLVD
    Nature of Suit:
                                                                        SAINT LOUIS, MO 63101
    CC Breach of Contract                                                                                                                 Date File Stam

                                                                  Summons in Civil Case
     The State of Missouri to: LIBERTY MUTUAL INSURANCE COMPANY
                                Alias:
     CSC LAWYERS INC SERVICE CO                                                                              COLE COUNTY, MO
     221 BOLIVAR
     JEFFERSON CITY, MO 65101
          COURT SEAL OF         You are summoned to appear before this                    court and to file your pleading to the petition, a
               RT p~            copy of which is attached, and to serve a                 copy of your pleading upon the attorney for
                              N             plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                              0             exclusive of the day of service. If you fail to file your pleading, judgment by default may
                              C:
                ~                           be taken against you for the relief demanded in the petition.

            CITY OF ST LOUIS
                                                  August 29, 2018
                                                          Date                                                        Clerk
                                               Further Information:
                                                         Sheriff's or Server's Return
           Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
           I certify that I have served the above summons by: (check one)
           ❑ delivering a copy of the summons and a copy of the petition to the defendant/respondent.
           ❑ leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
                                                                            , a person of the defendant's/respondent's family over the age of
               15 years who permanently resides with the defendant/respondent.
           ❑ (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
                                                                        (name)                                                         (title).
           ❑ other:

           Served at                                                                                                                             (address)
           in                                              (County/City of St. Louis), MO, on                             (date) at              _ (time).



                             Printed Name of Sheriff or Server                                              Signature of Sheriff or Server
                                         Must be sworn before a notary public if not served by an authorized officer:
                                          Subscribed and sworn to before me on                                                 (date).
                    (Seal)
                                          My commission expires:
                                                                               Date                                       Notary Public
      Sheriff's Fees, if applicable
      Summons                       $
      Non Est                              $
      Sheriffs Deputy Salary
      Supplemental Surcharge               $         10.00
      Mileage                              $                          (_ miles @ $.              per mile)
      Total                                $
          A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
          classes of suits, see Supreme Court Rule 54.




    OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 18-SMCC-14612                    1 of 1           Civil Procedure Form No. 1; Rules 54.01 — 54.05,
                                                                                                         54.13, and 54.20; 506.120 — 506.140, and 506.150 RSMo
                                                                                                                                 EXHIBIT A
     Case: 4:18-cv-01739-SPM Doc. #: 1-1 Filed: 10/12/18 Page: 4 of 9 PageID #: 10
                                                                                     1822-CC11098

                         IN THE CIRCUIT COURT OF ST. LOUIS CITY
                                   STATE OF MISSOURI

ELMORE BIBBS                                           )
                                                       )
                Plaintiff,                             )
                                                       )       Cause No.
V.                                                     )
                                                       )
LIBERTY MUTUAL INSURANCE                               )
                                                       )
                Defendant.                             )
                                                       )
Serve: Registered Agent                                )
       CSC-Layers Incorporating Service Co.            )
       221 Bolivar                                     )
       Jefferson City MO 65101                         )


                                             PETITION

                             COUNT I-VEXATIOUS I2EFUSAL TO PAY

         COMES NOW Plaintiff Elmore Bibbs, by and through his attorneys, and for his Count I

of his Petition against Defendant, Liberty Mutual Insuran.ce (hereafter "Liberty") alleges and

states as follows under Count I of his claim:

         1.     Plaintiff is a resident of the City of St. Louis, Missouri wherein this cause of

                action arose.

         2.     Defendant Liberty Mutual Insurance, now, and was at all times mentioned, a

                foreign registered insurance company doing business in St. Louis, State of

                Missouri, by selling and issuing policies of insurance.

         3.     Plaintiff received a policy (#H35243016917-70), with an effective date of May

                29, 2015, from Defendant for insurance coverage on real and personal property

                located at 2714 Geyer Avenue, St. Louis MO 63104.




                                                                                            EXHIBIT A
Case: 4:18-cv-01739-SPM Doc. #: 1-1 Filed: 10/12/18 Page: 5 of 9 PageID #: 11




    4.    The total policy coverage for "Dwelling with Expanded Replacement Cost" was

          $357,600.00 a.nd "Personal Property with Replacetnent Cost" coverage was

          $268,200.00.

          On or about July 4, 2015 Plaintiff's property sustained fire damage which resulted

          in damage to the structure and personal property.

    6.    Plaintiff paid the required premiums under the policy.

    7.    The policy of insurance was continuously in full force and effect from the time of

          its issuance to the date of the loss.

    8.    For an.d in consideration of a stipulated premium on the policy of insurance

          Defendant did agree to provide extensive insurance coverage for Plaintiff.

    9.    On or about July 8, 2015 Plaintiff made a claim under his policy, being Claim No.

          032272912-01.

    10.   Defendant stated the replacement cost value was $180,113.70.

    11.   It is Plaintiff's belief that the replacement content costs are approximately

          $268,200.00.

    12.   On or about January 5, 2016 Defendant issued a check for personal property loss

          in the amount of $40,244.23. According to the following recapitulation;

          Personal Property Total Loss
          $72,438.68 RCV
          $21,881.02 Less Recoverable Depreciation
          $50,557.66 ACV
          $10,313.43 Less Prior Payments
          $40,244.23 Proposed Supplemental Net ACV Payment to Elmore Bibbs

          Personal Property EMS Vendors
          $16,185.36 My Service Co LLC Hard Goods Estimate (paid)
          $3,254.12 My Service Co LLS Debris Removal Estimate (paid)
          $1,645.15 My Service Co Garment/Textile Estimate (paid)
          $21,084.63 Total Paid




                                                                                     EXHIBIT A
Case: 4:18-cv-01739-SPM Doc. #: 1-1 Filed: 10/12/18 Page: 6 of 9 PageID #: 12




          Personal Property Claim Overall
          $93,523.31 RCV
          $21,881.02 Less Recoverable Depreciation
          $71,642.29 ACV
          $10,313.43 Less Prior Payments to Elmore Bibbs
          $21,084.63 Less Prior Payments to My Service Co LLC
          $40,244.23 Proposed Supplemental Net ACV Payment Due to Elmore Bibbs

    13.   Defendant issued checks on the dwelling/structural damage portion of the claim

          as follows.

          a. September 18, 2015 for $1,645.15

          b. February 25, 2016 for $20,369.19

          c. February 11, 2016 for $58,545.62

          d. September 18, 2015 for $575.56

          e. July 20, 2015 for $675.00 to AM Richards Glass Co.

    14.   On or about August 12, 2015 Defendant informed Plaintiff that a check in the

          amount of $69,978.25 was issued, payable to Edwin-Claude Inc, & Bank of

          America NA & Elmore Bibbs.

    15.   On October 20, 2015 Defendant informed Plaintiff that the aforesaid check for

          $69,978.25 was based on the following recapitulation:


          Replacement Cost Value $190,650.02
          Less Depreciation (75,975.21)
          Actual Cash Value $114,674.81
          Less Deductible (35,760.00)
          Net Claim $78,914.81
          Total Recoverable Depreciation 75,975.21
          Net Claim if Depreciation is Recovered $154,890.02

          $190,650.02 LLA Peterson Supplemental Estiinate
          $-75,975.21 Less Recoverable Depreciation when work is done
          $-35,760.00 Less Deductible




                                                                                 EXHIBIT A
  Case: 4:18-cv-01739-SPM Doc. #: 1-1 Filed: 10/12/18 Page: 7 of 9 PageID #: 13




               $ 78,914.81 ACV - Actual Cash Va1ue Suppletnental Estimate
               $-69,978.25 Less ACV - Actual Cash Value Original Payment
               --------------
               $ 8,936.56 Supplemental ACV Payment issued




        16.    Defendant has denied full coverage under the policy.

       17.     Defendant has failed and refused and still fails and refuses to pay the balance of

               the claim despite the demand of Plaintiff.                                              N
                                                                                                       A
                                                                                                       O
       18.     Plaintiff, since Defendant became obligated to pay, is entitled to interest on said     ~

               amount at the legal rate per annum from and after Defendant became obligated to

               pay on the aforesaid policy.

       19.     Defendant's refusal to pay the loss sustained by Plaintiff is vexatious and without

               reasonable cause or excuse and is in violation of the provisions of said policy of

               insurance; that Plaintiff is entitled to damages in the amount of 20% of the first

               $1,500.00 due and owing Plaintiff and 10% of the remaining amount due and

               owing, plus a reasonable attorney's fee, all pursuant to §375.420 R.S.Mo.

       20.     Plaintiff is entitled to pre judgment interest according law for the aforesaid loss.

       WHEREFORE, Plaintiff prays for judgment from Defendant on his claim; for interest

thereon at the legal rate, from the date Defendant was obligated to pay; for vexatious penalties of

20% of the first $1,500.00 of the amount due and owing herein and 10% of the remaining

amount due and owing; for reasonable attorney's fees incurred and expended; for pre judgment

interest according to law; which totals greater than $25,000.00 and for such further relief as the

court deems just and proper ,ander the premises.




                                                                                           EXHIBIT A
  Case: 4:18-cv-01739-SPM Doc. #: 1-1 Filed: 10/12/18 Page: 8 of 9 PageID #: 14




                               COUNT II - BREACH OF CONTRACT

        COMES NOW Plaintiff a.nd for his cause of action against Defendant under Count I1 of

his Petition, states and alleges to the court as follows:

        21.     Plaintiff incorporates all of the allegations contained in paragraphs 1-20 under
                                                                                                       N
                Count I of his Petition and incorporates them herein by this reference as if fully     o
                                                                                                       v
               set forth under Count II hereof.                                                        ~

        22.     The policy of insurance was continuously in full force and effect from ihe time of

               its issuance until the date of loss.

       23.     Plaintiff was at all times the named beneficiary under the policy of insurance.

       24.     The insured complied with all terms and conditions of said policy.

       25.     Defendant has denied coverage under the policy for the remaining damage and

               has refused to pay Plaintiff for a total loss under the aforesaid policy.

       26.     Defendant continues to refuse to pay Plaintiff despite the demand of Plaintiff.

       27.     As a direct and proximate result of Defendant's breach of the aforesaid contract,

               Plaintiff has sustained damages in the sum greater than $25,000.00.

       28.     Plaintiff is entitled to pre judgment interest against Defendant for the aforesaid

               breach of its contract according to law.




                                                                                           EXHIBIT A
  Case: 4:18-cv-01739-SPM Doc. #: 1-1 Filed: 10/12/18 Page: 9 of 9 PageID #: 15




       WHEREFORE, Plaintiff prays for judgment against Defendant in the sum greater than

$25,000.00 together with interest thereon, under Count II of his Petition that Plaintiff is entitled

to prejudgment interest according to law under Count II of his Petition; and for such further relief

as the court deems just and proper under Count II.




                                                        /s/ Peter P. Fiore, Jr.
                                                       PETER P. FIORE, JR., #31650
                                                       JEFF WEISMAN, #34075
                                                       Attorneys for Plaintiff
                                                       904 S. 4th Street, Suite 302
                                                       St. Louis, MO 63102
                                                       Phone: 314-231-2020 Ext. 103
                                                       Fax: 314-231-2016
                                                       Email: cohenstonepf@sbcglobal.net
                                                                j efgi weismanlaw.com




                                                                                            EXHIBIT A
